1

2

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT
9                                  CENTRAL DISTRICT OF CALIFORNIA
10                                           WESTERN DIVISION
11

12   JACK LEE GILBERT,                              )   No. CV 19-603-CAS (PLA)
                                                    )
13                         Petitioner,              )
                                                    )   ORDER DISMISSING PETITION WITH
14                 v.                               )   LEAVE TO AMEND
                                                    )
15   JERRY BROWN, et al.,                           )
                                                    )
16                         Respondents.             )
                                                    )
17

18          Jack Lee Gilbert (“petitioner”) initiated this action on January 25, 2019, by filing a document
19   entitled “First Amendment Motion & Petition for Resentencing & Modification of ‘All’ the Illegally
20   Imposed by a ‘Judge’ of Draconian Sentence Enhancements in . . . Direct Flagrant Miscarriage
21   of . . . Justice [sic].” (ECF No. 1). The filing is liberally construed as a Petition for Writ of Habeas
22   Corpus by a person in state custody pursuant to 28 U.S.C. § 2254 (“Petition”). Petitioner’s
23   address listed on the cover page of the Petition -- 480 Alta Road, San Diego, California, 92179 --
24   indicates that he is a California state prisoner housed in the Richard J. Donovan Correctional
25   Facility. (See https://www.cdcr.ca.gov/Facilities_Locator/RJD.html). For the reasons set forth
26   below, the Petition is dismissed without prejudice and with leave to amend.
27

28
1           First, petitioner did not use the proper form, pursuant to Local Rule 83-16.1, which requires
2    that a petition for writ of habeas corpus “be submitted on the forms approved and supplied by the
3    Court.” Habeas forms are a procedural device that significantly aid the Court in processing the
4    numerous habeas petitions presented to the Court. The habeas form used by the Central District
5    of California is designed to aid petitioner to present the relevant information regarding his habeas
6    claim(s) in a “simple, concise, and direct” manner, as required by Fed. R. Civ. P. 8(d).
7           Next, the Petition consists mostly of unintelligible and confusing assertions, and it is not at
8    all clear exactly what, or how many, grounds for relief petitioner presents.1 A federal habeas
9    petition must not only specify all the grounds for relief available to the petitioner but must also state
10   the facts supporting each ground. See Rule 2(c)(2),(3) of the Rules Governing Section 2254
11   Cases.
12          Additionally, as a matter of comity, a federal court will not entertain a habeas corpus petition
13   unless the petitioner has exhausted the available state judicial remedies on every ground
14   presented in the petition. Rose v. Lundy, 455 U.S. 509, 518-22, 102 S.Ct. 1198, 71 L.Ed.2d 379
15   (1982). The habeas statute explicitly provides that a habeas petition brought by a person in state
16   custody “shall not be granted unless it appears that -- (A) the applicant has exhausted the
17   remedies available in the courts of the State; or (B)(i) there is an absence of available State
18   corrective process; or (ii) circumstances exist that render such process ineffective to protect the
19   rights of the applicant.” 28 U.S.C. § 2254(b)(1). Moreover, if the exhaustion requirement is to be
20   waived, it must be waived expressly by the state, through counsel. See 28 U.S.C. § 2254(b)(3).
21          Exhaustion requires that petitioner’s contentions be fairly presented to the state supreme
22   court even if that court’s review is discretionary. O’Sullivan v. Boerckel, 526 U.S. 838, 845-47, 119
23   S.Ct. 1728, 144 L.Ed.2d 1 (1999); James v. Giles, 221 F.3d 1074, 1077 n.3 (9th Cir. 2000).
24   Petitioner must give the state courts “one full opportunity to resolve any constitutional issues by
25   invoking one complete round of the State’s established appellate review process” in order to
26

27      1
            While the Petition appears to set forth claims of prosecutorial misconduct, prosecutorial
28   “vindictiveness,” and actual innocence, petitioner’s assertions in support of these claims are
     unintelligible.

                                                        2
1    exhaust his claims. O’Sullivan, 526 U.S. at 845. A claim has not been fairly presented unless the
2    prisoner has described in the state court proceedings both the operative facts and the federal legal
3    theory on which his claim is based. See Duncan v. Henry, 513 U.S. 364, 365-66, 115 S.Ct. 887,
4    130 L.Ed.2d 865 (1995); Picard v. Connor, 404 U.S. 270, 275-78, 92 S.Ct. 509, 30 L.Ed.2d 438
5    (1971); Johnson v. Zenon, 88 F.3d 828, 830 (9th Cir. 1996); Bland v. California Dep’t of
6    Corrections, 20 F.3d 1469, 1473 (9th Cir. 1994), overruled on other grounds by Schell v. Witek,
7    218 F.3d 1017 (9th Cir. 2000). Petitioner has the burden of demonstrating that he has exhausted
8    available state remedies. See, e.g., Brown v. Cuyler, 669 F.2d 155, 158 (3d Cir. 1982). Here,
9    petitioner has entirely failed to demonstrate that any of his purported claims are exhausted.
10          Based on these deficiencies, amendment is appropriate. Accordingly, IT IS ORDERED that
11   the Petition is dismissed with leave to amend. No later than February 28, 2019, petitioner shall
12   file an Amended Petition using the form Petition for Writ of Habeas Corpus by a Person in State
13   Custody. The Amended Petition should clearly contain the words “AMENDED PETITION.” In the
14   Amended Petition, petitioner must clearly state each ground for relief he is asserting, and
15   include a clear statement of the facts supporting each ground for relief. Additionally,
16   petitioner must clearly indicate in the Amended Petition whether he has satisfied the state court
17   exhaustion requirement.2 The Court Clerk is directed to send petitioner, along with this Order, a
18   copy of a blank Petition for Writ of Habeas Corpus by a Person in State Custody.
19          If petitioner fails to file an Amended Petition, using the proper form, by the February
20   28, 2019, deadline, dismissal of this action will be recommended for failure to prosecute
21   and failure to comply with this Order and governing case law.
22          Alternatively, if petitioner agrees that this action should be dismissed without prejudice for
23   lack of exhaustion, or for any other reason, no later than February 28, 2019, he may file a notice
24   of voluntary dismissal pursuant to Federal Rule of Civil Procedure 41(a)(1) (“Rule 41”). Rule 41
25

26

27
        2
28         Petitioner is also advised that there is a one year statute of limitations for petitions filed
     under Section 2254. See 28 U.S.C. § 2244(d).

                                                      3
1    allows for the voluntary dismissal of an action by a petitioner3 without prejudice and without a court
2    order before the opposing party serves either an answer or a motion for summary judgment. Fed.
3    R. Civ. P. 41(a)(1); Hamilton v. Shearson-Lehman Am. Express, Inc., 813 F.2d 1532, 1534 (9th
4    Cir. 1987). Respondent has not yet appeared in this action. The Court clerk is directed to send
5    petitioner a copy of a blank Central District form titled “Notice of Dismissal Pursuant to Federal
6    Rules of Civil Procedure 41(a) or (c)” along with this Order.
7

8    DATED: January 31, 2019
                                                                      PAUL L. ABRAMS
9                                                            UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22      3
            Rule 12 of the Rules Governing Section 2254 Cases in the United States District Courts
     provides that “[t]he Federal Rules of Civil Procedure, to the extent that they are not inconsistent
23
     with any statutory provisions or these rules, may be applied to a proceeding under these rules.”
24   See also Hilton v. Braunskill, 481 U.S. 770, 776 & n.5 (1987) (Federal Rules of Civil Procedure
     may be applied to habeas petitions so long as they are not inconsistent with the Rules Governing
25   Section 2254 Cases). The Rules Governing Section 2254 Cases do not contain a specific
     provision addressing voluntary dismissals. See Clark v. Tansy, 13 F.3d 1407, 1411 (10th Cir.
26   1993) (applying Rule 41 to a petitioner’s request for voluntary dismissal of his habeas petition);
     Williams v. Clarke, 82 F.3d 270, 273 (8th Cir. 1996) (“a Rule 41(a)(1) voluntary dismissal is both
27
     appropriate and consistent with the rules governing habeas cases”); Woods v. Knowles, 2003 WL
28   21767470, at *1 (N.D. Cal. July 23, 2003). Thus, Rule 41, which otherwise governs such
     dismissals, is applicable to this habeas action.

                                                       4
